Citation Nr: 9933483	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-08 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
rating for right total knee replacement.  

2.  Entitlement to an increased disability rating right total 
knee replacement, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1943 until 
December 1946, 
and from April 1956 until August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an 
April 1998 rating decision by the Department of Veterans 
Affairs (VA)
Regional Office (RO), located in Reno, Nevada. 


REMAND

Factual background

By way of history, in a rating decision dated in March 1988, 
service connection was established for degenerative arthritis 
of the right knee and a 20 percent rating was assigned, 
effective April 17, 1987.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5003, 5260.

The veteran underwent right knee replacement in August 1991.  
In a March 1995 rating decision, the RO characterized the 
veteran's disability as total right knee replacement and 
assigned a temporary 100 percent evaluation for one year, 
followed by an increased rating to 30 percent, effective 
October 1, 1992.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5055.

The veteran was hospitalized from August 1995 until September 
1995 for infected right total knee arthroplasty.  In October 
1995, the veteran requested an increased rating on the basis 
that his right knee disability had worsened.  In a March 1996 
rating decision, the RO increased the rating from 30 percent 
to 60 percent, effective November 1, 1995.  The RO explained 
that the 60 percent assignment was not permanent since the 
veteran's disability could improve.  A temporary 100 percent 
evaluation was assigned for the period from August 28, 1995 
until November 1, 1995 for convalescence.  See 38 C.F.R. 
§ 4.30.

In January 1998, the veteran underwent a VA orthopedic 
examination.  In a rating decision dated in January 1998, the 
RO proposed a reduction in the veteran's disability rating 
from 60 percent to 30 percent, so notifying him in a letter 
dated in February 1998.  That letter informed the veteran 
that his evaluation would be reduced unless the RO received 
additional evidence within 60 days.  Neither the January 1998 
rating decision nor the February 1998 letter specified the 
laws and VA regulations pertinent to the reduction or 
restoration of a disability evaluation.  In March 1998, the 
veteran disagreed with the contents of the RO's February 1998 
letter and requested reconsideration of the proposed 
reduction.  In a rating decision dated in April 1998, the RO 
reduced the rating for total right knee replacement from 60 
percent to 30 percent, effective July 1, 1998.  The veteran 
appealed.  In his notice of disagreement, he specifically 
disagreed with the RO's decision to decrease his evaluation 
from 60 percent to 30 percent, and noted his subjective 
medical complaints.  The RO issued a statement of the case 
dated in May 1998, which was accompanied by a letter.  
Neither the statement of the case nor the letter addressed 
the laws and VA regulations pertinent to the reduction or 
restoration of a disability evaluation.  The veteran filed a 
substantive appeal, which was received by the RO in June 
1998, in which he disagreed with the RO's decision and 
requested a personal hearing.

In December 1998, the veteran requested an increased rating 
for his right knee disability on the basis that his condition 
had worsened.  The veteran also provided personal testimony 
at a hearing held at the RO in December 1998.  In January 
1999, the RO issued a Supplemental Statement of the Case in 
which the evaluation of 30 percent for right total knee 
replacement was continued.  The RO provided reasons and bases 
as to why an evaluation of 60 percent was not warranted.  

In March 1999, the veteran's accredited representative 
submitted a VA Form 646 in which disagreement with the denial 
of an increased disability rating for the denial of an 
increased rating for the right knee disability was expresses. 
In April 1999, the RO issues a VA Form 9, Certification of 
Appeal, in which the only issue certified was entitlement to 
an increased rating for the right knee disability.  The 
veteran's claims folder was thereupon forwarded to the Board.

Analysis

The veteran has perfected an appeal as to the restoration of 
a 60 percent rating for his right knee disability.  The 
veteran has also has filed a claim of entitlement to an 
increased disability rating as to the right knee disability 
which has been adjudicated by the RO.  A Notice of 
Disagreement has been filed in the form of the March 1999 VA 
Form 646.  Subsequently, the issue of an increased rating for 
the right knee disability was certified to the Board by the 
RO.  In such cases, there is authority that the appellate 
process has commenced and that the veteran is entitled to a 
Statement of the Case on the issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, while the Board does not have jurisdiction to 
decide the issue of an increased rating for the right knee 
disability on the merits, the issue is to be remanded to the 
RO for additional action.  The Board has accordingly framed 
the issues on the first page of this remand to reflect the 
above discussion.

With respect to the veteran's restoration claim, the Board 
notes that the RO has not advised the veteran of the 
governing laws and VA regulations.  See 38 C.F.R. § 3.344 
(1999).  Remand to correct this procedural error is 
necessary.  See 38 U.S.C.A. § 7105(d)(1) (West 1991); 
38 C.F.R. §§ 19.9 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995), citing Littke v. Derwinski, 1 
Vet. App. 90, 92 (1990).

Accordingly, the Board is remanding this case for the 
following reasons:

1.  The RO should request that the 
veteran identify the names and addresses 
of all medical care providers who ever 
treated him for a right knee disability.  
After securing any necessary releases, 
the RO should attempt to obtain copies of 
any treatment records identified by the 
veteran which have not been previously 
secured.  Any such medical records should 
be associated with the veteran's claims 
folder.

2.  The RO should then adjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's right knee 
disability and again consider the 
reduction of the 60 percent rating.  If 
the benefits sought remain denied, the RO 
should provide the veteran and his 
representative with a Supplemental 
Statement of the Case.  As to the issue 
of entitlement to an increased rating, 
the veteran should be given appropriate 
notice of his appeal rights.  As to the 
issue of restoration of a 60 percent 
rating, 38 C.F.R. §§ 3.105(e) and 3.344 
(1999) should be provided to the veteran.  
The veteran and his representative should 
be afforded an appropriate time in which 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) ("the Court").  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



